UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.5% Rate (%) Date Amount ($) Value ($) Alabama3.5% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/2026 5,500,000 6,628,545 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 4,961,435 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,013,800 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,004,700 Alaska.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,000,000 1,494,120 Arizona2.3% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,749,150 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,650,000 4,028,155 California14.7% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,603,732 California, GO (Various Purpose) 5.25 10/1/20 1,000,000 1,198,130 California, GO (Various Purpose) 5.75 4/1/31 5,000,000 5,903,450 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 6,088,500 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,617,550 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 b 55,396 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 2,955,000 b 3,633,557 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,537,240 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,242,600 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,128,170 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 3,084,384 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,307,340 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/28 5,000,000 5,819,650 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,898,250 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,637,730 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 c 5,733,000 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 c 1,714,485 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,458,150 Colorado2.6% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 c 6,428,354 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.63 6/1/43 2,000,000 2,192,920 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 c 1,097,310 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,190,310 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 c 2,912,175 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,401,130 District of Columbia.8% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/28 2,800,000 c 3,182,648 Florida6.4% Broward County, Airport System Revenue 5.00 10/1/42 3,750,000 c 4,012,913 Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 c 3,754,262 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,490,140 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 4,126,885 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 c 2,776,150 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 3,500,000 c 3,824,730 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 64,504 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 e 1,475,594 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.19 11/15/23 2,000,000 f 1,840,000 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c,e 620,840 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,072,140 Georgia1.8% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 c 3,308,190 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,313,357 Hawaii.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,099,190 Illinois8.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 c 4,112,400 Chicago, GO (Project and Refunding Series) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,271,550 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,315,256 Illinois, GO 5.50 7/1/38 3,000,000 3,183,150 Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 2,944,100 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 5,874,284 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,770,900 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,825,700 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 2,038,715 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,633,180 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,163,100 Indiana.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,762,890 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,430,058 Iowa2.2% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 1,200,000 1,344,372 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,055,757 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,500,000 3,687,915 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,057,830 Kentucky6.4% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 3,125,000 c 3,478,156 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,338,520 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,249,760 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,639,960 University of Kentucky, General Receipts Bonds 5.25 10/1/20 5,960,000 7,201,289 Louisiana2.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,227,840 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,161,870 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,161,660 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 2,865,000 3,039,192 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,666,100 Maine.5% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,315,800 Maryland2.8% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/22 2,500,000 3,064,725 Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 6,200,000 c 6,979,464 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 1,500,000 1,826,700 Massachusetts3.5% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 c 3,614,910 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 c 5,484,600 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 3,500,000 3,783,150 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,991,622 Michigan6.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,259,200 Detroit, Water Supply System Senior Lien Revenue 5.25 7/1/41 2,500,000 2,455,675 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,943,500 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,744,320 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/17 2,590,000 2,876,402 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,000,000 4,000,080 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 5,000,000 5,413,750 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 c 2,834,375 Nevada.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 c 1,089,100 New Jersey.5% New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 2,500,000 c,f 2,325,000 New Mexico.7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.85 8/1/19 3,000,000 3,008,550 New York9.9% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 c,g,h 11,027,705 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,841,350 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,073,184 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 c 2,816,275 New York City, GO 5.00 8/1/25 2,500,000 2,947,825 New York City, GO 5.00 10/1/36 5,000,000 5,505,150 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 c 3,341,910 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,564,800 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,092,690 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.12 8/1/32 2,450,000 f 2,165,187 North Carolina.9% Wake County, GO (School Bonds) 5.00 2/1/22 3,100,000 3,778,807 Ohio.3% Ohio, Capital Facilities Lease Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/21 1,000,000 1,187,290 Oklahoma1.1% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,489,840 Pennsylvania4.2% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 c 3,136,232 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,782,850 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 c 4,324,108 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,495,720 South Carolina2.6% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 5,000,000 5,642,400 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 5,449,750 Tennessee.6% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,721,843 Texas5.4% Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 1,200,000 c 1,203,672 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 c 2,256,040 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,665,000 c 6,362,078 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 c 6,128,222 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,843,980 San Antonio, Water System Revenue 5.00 5/15/36 2,945,000 3,210,757 Washington4.0% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/22 2,000,000 2,429,160 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,754,978 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,446,022 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,532,568 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 3,500,000 3,788,505 West Virginia1.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,556,900 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,386,560 Total Long-Term Municipal Investments (cost $389,716,450) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) California.8% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.03 8/1/14 3,000,000 i 3,000,000 Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.03 8/1/14 400,000 i 400,000 Michigan.4% University of Michigan Regents, General Revenue 0.03 8/1/14 1,900,000 i 1,900,000 Total Short-Term Municipal Investments (cost $5,300,000) Total Investments (cost $395,016,450) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c At July 31, 2014, the fund had $109,879,304 or 26.0% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation services. d Non-income producingsecurity in default. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Collateral for floating rate borrowings. h Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, this security was valued at $11,027,705 or 2.6% of net assets. i Variable rate demand note - rate shown is the interest rate in effect at July 31, 2014. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2014, net unrealized appreciation on investments was $35,939,296 of which $36,634,446 related to appreciated investment securities and $695,150 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 2 - Level 1 - Other Level 3 - Unadjusted Significant Significant Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 430,891,242 64,504 + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J.
